Citation Nr: 1124245	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a digestive disorder.

3.  Entitlement to an initial increased rating for bilateral hearing loss, rated as noncompensably disabling from March 2, 2006, to September 3, 2009, and as 20 percent disabling from September 4, 2009, to the present.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to April 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006, August 2007, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  

In March 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  In June 2010, the Board remanded the claims for additional development.

The Board recognizes that the first issue on appeal was initially construed as service connection for PTSD.  However, under current VA law, claims for service connection for one psychiatric disability effectively encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, when determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, as the Veteran has complained of multiple psychiatric problems in addition to PTSD, the Board finds that his claim is most appropriately characterized as reflected on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), nor has any PTSD been related to his active service.

2.  The competent and credible evidence of record does not show that the Veteran has any other acquired psychiatric disorder that was incurred in or aggravated by one or more reported in-service stressors or is otherwise related to any aspect of his active service.  

3.  The competent and credible evidence of record does not show that the Veteran has a currently diagnosed digestive disorder (claimed as irritable bowel syndrome) that was caused or aggravated by any aspect of his active service.

4.  From March 2, 2006, the date of service connection, to September 3, 2009, the Veteran's service-connected bilateral hearing loss was manifested by auditory acuity levels of no more than Roman Numeral, bilaterally.  Speech recognition ability, measured using the Maryland CNC speech recognition test, was no worse than 94 percent, bilaterally.

5.  Since September 4, 2009, the Veteran's service-connected bilateral hearing loss has been manifested by auditory acuity levels of no more than Roman Numeral IV in the right ear and Roman Numeral VI in the left ear, with speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.

6.  Throughout the pendency of this appeal, the Veteran's service-connected bilateral tinnitus has been assigned a 10 percent rating, which represents the maximum evaluation authorized under VA's rating schedule.

7.  The evidence in this case does not present an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected bilateral hearing loss and tinnitus, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a claimed acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).

2.  The criteria for service connection for a claimed digestive disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).

3.  From March 2, 2006, to September 3, 2009, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

4.  Since September 4, 2009, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(b), DC 6100 (2010).

5.  The criteria for an assignment of an initial rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 (2010).

6.  The Veteran's bilateral hearing loss and tinnitus do not present such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110, 1131 (2010); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

The Veteran, in written statements and testimony before the Board, contends that he developed PTSD and related psychiatric symptoms while serving in combat zones during the Korean Conflict.  Specifically, he asserts that, while assigned to a Navy tank landing ship (USS King County (LST-857)), he and his fellow crew members weathered a typhoon in which "bombs roll[ed] up and down the ship's deck" and the vessel itself nearly sank.  As an additional in-service stressor, the Veteran claims to have been forced to operate a gun turret while the USS King County was unloading bombs during low tide and enemy aircraft were "flying above with napalm."

The Board, in its April 2010 remand, directed the RO to attempt to verify Veteran's reported in-service stressors through the United States Army and Joint Service Records Research Center (JSRRC).  However, no such verification efforts appear to have been made.  The Board is mindful that the Veteran has a legal right to compliance with the terms of the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  However, in this particular case, the Board finds it unnecessary to remand the Veteran's claim an additional time for stressor verification.  That is because, under the revised PTSD regulations, it is no longer necessary for a Veteran's reported stressors to be independently verified.  Rather, his lay statements alone may establish the occurrence of one or more in-service stressors provided that they are related to his fear of hostile military or terrorist activity.  

The Board observes that the Veteran is competent to report that he experienced traumatic events in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his service personnel records corroborate his account of service aboard a Navy tank landing ship during the Korean Conflict.  Additionally, those records indicate that the Veteran held military occupational specialties (seaman and deck hand) in which he may have plausibly encountered the particular in-service stressors he now describes.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his reported stressors are consistent with the places, types, and circumstances of his service.  Accordingly, the remaining questions are whether the Veteran meets the DSM-IV criteria for PTSD and, if so, whether that diagnosis is based on one or more in-service stressors related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's service treatment records do not contain any complaints or clinical findings of PTSD or other mental health problems.  Nor do his post-service medical records.  Significantly, the Veteran testified at his March 2010 Travel Board hearing that he had never sought treatment from a psychiatrist or other mental health care specialist.  Conversely, he did report receiving "blood pressure medicine for [his] nerves" through a local VA medical center.  However, while the Veteran's contemporaneous VA medical records confirm that he has been prescribed medication for high blood pressure, those records contain no mention of any associated nerve condition.  

Pursuant to the Board's April 2010 remand, the Veteran was afforded a September 2010 VA examination in which he reported a history of PTSD symptoms arising from the aforementioned in-service stressors.  As had been the case during his hearing, the Veteran denied any history of formal psychiatric treatment, but indicated that he took prescription medication to "help him sleep."  The Veteran also reported seeking regular treatment from a private chiropractor for "knots" in his shoulder and neck, which he ascribed to PTSD-related tension.  Significantly, however, the Veteran acknowledged that his claimed psychiatric problems had not prevented him from establishing a successful post-service career as a traveling cookware and sewing goods salesman, with offices in two states.  While the Veteran indicated that he was now semi-retired, he added that he continued to supervise a team of "people who [sold] his products" and to take business trips to Seattle and Hawaii.  Additionally, the Veteran reported that, after leaving the Navy, he had worked briefly as pastor, an occupation that he described as "very stressful," but deeply rewarding as it brought him in contact with numerous "good people."  In terms of his current social functioning, the Veteran denied belonging to clubs or visiting friends.  However, he emphasized that he continued to enjoy good relationships with his wife of 55 years and their grown children.  He also denied any history of drug or alcohol abuse since his period of military service.

On mental status examination, the Veteran exhibited no signs of emotional or cognitive abnormalities.  Nor did he display any hallucinations, delusions, or other symptoms of psychosis, or any suicidal or homicidal tendencies.  Although the Veteran did report problems sleeping and "frequent dreams about the [Korean] war," he denied any significant history of nightmares or intrusive thoughts.

Based on the results of the examination and a review of the claims file, the VA examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD or any other psychiatric disorder.  As a rationale for that opinion, the VA examiner emphasized the Veteran's dearth of subjective mental health symptoms, apart from sleep impairment and war-related dreams, as well as his corresponding lack of any clinical psychiatric pathology.  Additionally, the VA examiner noted the Veteran's sustained success in maintaining occupational and social relationships and assigned him a Global Assessment and Functioning (GAF) score of 90.  The Board observes that, under the applicable DSM-IV criteria, a GAF score of 90 is consistent with absent or minimal symptoms, interest and involvement in a wide range of activities, social efficacy, general satisfaction with life, and no more than everyday problems or concerns.

The record thereafter shows that, while the Veteran has received ongoing VA treatment for physical disorders, including high blood pressure, insomnia, and hearing loss, he has not been diagnosed or treated for PTSD or other mental health problems.  On the contrary, the Veteran has routinely screened negative for PTSD and depression during general VA outpatient visits.  There is no other medical evidence of record suggesting that he has a current psychiatric disorder.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the determination of the September 2010 VA examiner, indicating that the Veteran does not meet the DSM-IV criteria for PTSD or any other psychiatric disorder, to be the most probative and persuasive evidence of record.  That VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims file and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that examiner's findings are consistent with the Veteran's service and post-service treatment records, which are negative for any complaints or clinical findings of PTSD or related psychiatric problems.  Further, the Board considers it significant that the September 2010 VA examiner's findings were specifically rendered to address the issue on appeal and that there are no competent contrary opinions of record.  Accordingly, the Board finds it unnecessary to schedule the Veteran for an additional VA examination as there is no competent evidence indicating he currently suffers from a psychiatric disorder that is associated with an event, injury, or disease in service, or with any service-connected disability.  38 C.F.R. § 3.159(c)(4) (2010).

The Board acknowledges the Veteran's report of VA-prescribed medication for an underlying nerve condition, which is causally related to his high blood pressure and insomnia, as well as his account of private chiropractic treatment for shoulder and neck "knots," which are attributable to his PTSD.  As a layperson, the Veteran is competent to relay what his private and VA providers have told him with respect to the nature of his VA prescription medication regimen and his private chiropractic treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh the credibility of the Veteran's assertions by considering whether they are consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board finds that the credibility of the Veteran's lay assertions is limited by their inconsistency with the medical records that have been associated with the claims file.  While those records establish that the Veteran has been prescribed medication for hypertension and insomnia, they make no mention of any nerve condition or other mental health disorder.  The Board must assume that if, the Veteran's VA prescription regimen were intended, in part, to treat an underlying nerve condition, this would be reflected in his recent VA records, which have been associated with his claims file.  Indeed, there is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Further, the United States Court of Appeals for Veterans Claims (Court) has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must conclude that, if any VA treating physician had prescribed medication for the purpose that the Veteran describes, the physician would have put that opinion in writing so that the Veteran could use it to support his claim.

Moreover, while mindful of the Veteran's assertions of private chiropractic treatment for PTSD-related shoulder and neck problems, the Board considers it significant that he has not submitted copies of any private records substantiating that treatment.  Nor has he provided information that would enable VA to obtain such records on his behalf, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any private medical information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other psychiatric disorder.  

The Board is mindful that the Veteran has submitted competent and credible lay evidence of in-service stressors, which, under the revised PTSD regulations, need not be independently verified.  38 C.F.R. § 3.304(f)(3).  However, the weight of the post-service medical records does not show that his reported psychiatric symptoms are related to his in-service stressors or that those symptoms comport with a diagnosis of PTSD under the DSM-IV standards.  Moreover, the September 2010 VA examiner, whose opinion the Board deems probative and persuasive, has expressly concluded that the Veteran does not meet the DSM-IV criteria for PTSD.  The Board therefore finds that the preponderance of the evidence does not show that the Veteran has a current diagnosis of PTSD for which service connection is warranted.

Nor is service connection warranted for any other psychiatric disability.  Notwithstanding the Veteran's subjective complaints of a nerve condition and related mental health problems, the competent and credible evidence of record does not show that he has ever been diagnosed or treated for a psychiatric disorder.  Consequently, the Board finds that the first critical requirement for service connection has not been met and, thus, there is no basis to grant the Veteran's claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In so finding, the Board does not wish to suggest that it unsympathetic to the Veteran's assertions that he suffers from PTSD and related psychiatric symptoms.  He is certainly competent to describe symptoms, such as sadness and anxiety, which are capable of lay observation, and his statements in that regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Significantly, however, the Veteran has not contended, and the evidence of record does not otherwise show, that he has the requisite level of clinical training to diagnose a psychiatric disorder.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board finds that the Veteran's assertions, standing alone, are insufficient to establish that he has a psychiatric disorder for which service connection may be granted.

Even assuming that the Veteran did have a currently diagnosed psychiatric disorder, service connection would still not be warranted absent a showing that such a disorder was causally related to an in-service stressor or another aspect of his military service.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  Indeed, the competent and credible evidence of record does not indicate that the Veteran was diagnosed with or treated for any psychiatric disorder while on active duty or that any psychosis manifested to a compensable degree within one year following his separation from service.  U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Nor does the evidence suggest a nexus between any in-service event or injury and Veteran's current mental health complaints. 

In sum, the Board finds that the preponderance of the competent and credible evidence weighs against a finding that any psychiatric disorder, including PTSD, is related to the Veteran's military service.  As the preponderance of the evidence is against the claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Digestive Disorder

In addition to PTSD, the Veteran seeks service connection for a digestive disorder (claimed as irritable bowel syndrome).  Significantly, he acknowledges that he did not seek treatment for digestive problems in service or for several decades thereafter.  Instead, the Veteran maintains that, in the late 1980s, he developed severe problems with his "bowel-digestive system," which were initially mistaken for a heart attack but subsequently diagnosed as irritable bowel syndrome.  The Veteran further asserts that he has continued to suffer from chronic digestive problems, which he has self-treated by eating small portions of food and taking over-the-counter antacid medications.

The Veteran's service treatment records are void of any complaints or clinical findings of irritable bowel syndrome or related symptoms.  Moreover, notwithstanding the Veteran's reports of treatment in the 1980s for severe digestive problems, the Board observes that no records of such treatment have been associated with the claims file.  In this regard, the Board observes that, in his hearing testimony and written statements, the Veteran declined to specify whether the clinicians who treated him for digestive problems were private or VA medical providers.  If they were private medical providers, the Veteran would need to submit written copies of their treatment records or provide information that would enable VA to obtain such evidence on his behalf.  This the Veteran has not done, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been not obtained because of the his failure to cooperate.  As noted above, the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Alternatively, if the clinicians who reportedly treated the Veteran for digestive problems were VA medical providers, the Board assumes that their opinions would be included in his recent VA records, which have been associated with his claims file.  Indeed, as previously stated, there is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Further, the United States Court of Appeals for Veterans Claims (Court) has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must conclude that, if any VA clinician had provided the treatment that the Veteran describes, that treatment would be reflected in his VA medical records so that the Veteran could use it to support his claim.  

The Board recognizes that the Veteran is competent to report receiving treatment for irritable bowel syndrome and related digestive problems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, for the reasons noted above, the Board finds that the overall credibility of his assertions is undermined by the fact that he has neither submitted records of any such treatment nor provided VA with information to obtain those records.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the preponderance of the evidence does not show that Veteran has a currently diagnosed digestive disorder for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board acknowledges that the Veteran is competent to report symptoms of digestive distress that he has personally experienced and his statements and testimony in this regard are considered credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, such symptoms alone, without a diagnosed or underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001)).  Moreover, in contrast with other disorders, such as varicose veins, irritable bowel syndrome is not a disability that is capable of diagnosis by a lay person, such as the Veteran, who lacks the requisite clinical training.  But see Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).

Even assuming, without conceding, that the Veteran were competent to diagnose a digestive disorder, the Board would still be unable to grant service connection in the absence of competent evidence showing a nexus between that current disorder and his active service.  In this case, the competent evidence weighs against such a finding as no VA or private medical provider has related the Veteran's reported digestive complaints to his period of military service.  Nor does the record otherwise indicate that irritable bowel syndrome or another digestive disorder was incurred in or aggravated by any aspect of the Veteran's military service.  As there is no evidence of complaints or clinical findings of such a disorder during the Veteran's period of honorable service, the Board finds that a VA examination is not required with respect to the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  

Additionally, the Veteran does not contend, and the evidence of record does not otherwise show, that he suffered from digestive problems until many years after leaving the military.  Accordingly, the Board finds that a continuity of symptomatology has not been demonstrated, which further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that he suffers from severe digestive problems that are related to his period of active service.  As noted above, however, there is nothing in the claims file to indicate that he possesses the requisite medical training or expertise necessary to offer evidence on matters such as the medical diagnosis or medical causation of irritable bowel syndrome or any related digestive disorder.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that a digestive disorder developed during the Veteran's period of active service or is otherwise related to his service.  As previously observed, the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against Veteran's claim.  Accordingly, that claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53 (1990).

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since the date of service connection when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Bilateral Hearing Loss

Bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

The VA rating schedule contemplates an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2010).  This alternative method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2010).  

The current rating criteria also direct that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors, or when indicated under the provisions of § 4.86, noted above.  38 C.F.R. § 4.85(c) (2010).  

In this case, the Veteran's hearing test results do not meet the numerical criteria for a rating based on one of the aforementioned exceptional patterns.  Accordingly, his hearing loss will be rated according to the usual method.  38 C.F.R. §§ 4.85 (2010).  

The Veteran contends that he has been entitled to a compensable rating for bilateral hearing loss since March 2, 2006, the date service connection was established.  He further asserts that a rating in excess of 20 percent has been warranted since September 4, 2009.  In light of the Veteran's contentions and the clinical evidence of record, the Board will consider whether staged ratings are warranted for the periods from March 2, 2006, to September 3, 2009, and from September 4, 2009, to the present.

a)  March 2, 2006, to September 3, 2009

The pertinent evidence during this appeal period is limited to a VA audiological examinations conducted in July 2007.  Additionally, the Board acknowledges that the Veteran underwent a private audiological consultation, dated in November 2006.  However, the results of that private consultation show that the examiner did not use the Maryland CNC speech recognition test as required by 38 C.F.R. § 4.85(a).  Thus, the results of that consultation are inadequate for rating purposes.

At the time of his July 2007 VA audiological examination, the Veteran reported a history of acoustic trauma incurred aboard Navy vessels.  Specifically, he alleged that he had been exposed to "various loud noises" from hammers, chippers, and diesel engines while working as a deck hand, and that he had incurred additional in-service noise exposure from "large weapons fired during gunnery practice."  He denied any significant post-service noise exposure.  In terms of current symptoms, the Veteran complained of functional impairment that interfered with his ability to perform his business responsibilities.  Significantly, however, he did not allege that his hearing loss prevented him from working.

The examination included air conduction audiological testing, which yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
80
LEFT
20
30
35
50
95

Bone conduction testing was also performed, with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
70+
LEFT
20
30
35
50
70+

The averages of the air and bone conduction tests were 41 and 39 for the right ear and 53 and 46 for the left ear.  As the air conduction scores were higher for each ear, the Board will consider those scores in determining whether an increased rating is warranted during the relevant appeals period.  38 C.F.R. § 4.3.  

In addition to audiometric testing, the July 2007 examination included a VA-prescribed Maryland CNC speech recognition test, which yielded speech discrimination scores of 94 percent, bilaterally.  38 C.F.R. § 4.85(a) (2010).  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 41 decibels along with speech discrimination of 94 percent warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 53 decibels along with speech discrimination of 94 percent also warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under DC 6100.  

The Veteran's July 2007 VA audiometric examination is the only clinical evidence of record that is valid and complete for rating purposes for the period prior to September 4, 2009.  No competent evidence showing more severe hearing loss has been submitted with respect to that period.  Thus, the Board finds that the Veteran's bilateral hearing loss did not warrant a compensable rating at any time from the date of service connection until September 3, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  

b)  September 4, 2009 to the Present

During this appeals period, the Veteran was afforded a September 2009 VA audiological examination in which he recounted his history of in-service acoustic trauma.  In addition, the Veteran indicated, as he had on his prior examination, that his current bilateral hearing loss resulted in functional impairment at work and also interfered with his ability to watch television and communicate with his spouse.

The September 2009 examination included audiological testing, which revealed greater high-frequency hearing loss than had been observed at the prior examination:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
95
LEFT
10
30
35
55
100

The audiometric averages were 44 for the right ear and 55 for the left ear.  Additionally, Maryland CNC testing revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear, representing a significant bilateral deterioration relative to the July 2007 examination.  38 C.F.R. § 4.85(a) (2010).  

The September 2009 audiometric findings are consistent with hearing levels of Roman Numeral IV in the right ear and Roman Numeral VI in the left ear, measured using the usual method under Table VI of 38 C.F.R. § 4.85.  Those hearing levels warrant a 20 percent rating under Diagnostic Code 6100.

The above VA audiological test results are the only valid and complete evidence of record since September 4, 2009.  The Board recognizes that, following the September 2009 examination, the RO obtained a January 2010 report from a private audiologist, indicating that the Veteran had been fitted with new hearing aids.  VA treatment records dated from February 2010 to March 2011 also reflect intermittent treatment for problems involving the Veteran's hearing aids.  Significantly, however, neither the private nor the VA treatment records contain additional audiological test results that may be considered in support of the Veteran's hearing loss claim.  Moreover, the Veteran himself has not alleged that his hearing loss has worsened since his September 2009 VA audiometric examination.  Nor has he requested a new examination.  Thus, the Board finds that the Veteran's disability has warranted no more than a 20 percent rating since the date of his most recent evaluation on September 4, 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

c)  Applicability of 38 C.F.R. § 4.85(c)

The Board has considered applying the criteria of 38 C.F.R. § 4.85(c) to both the July 2007 and September 2009 VA examination results.  However, as discussed above, the Veteran's hearing loss has not been found to fall within the exceptional patterns contemplated under 38 C.F.R. § 4.86.  Nor has a qualified examiner certified that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or related factors.  Thus, the provisions of 38 C.F.R. § 4.85(c) are not applicable to the Veteran's claim.  Moreover, even if those provisions were for application, they would not result in higher disability ratings for any of the periods on appeal.  On the contrary, under the 38 C.F.R. § 4.85(c), criteria, the Veteran's July 2007 audiological test results would yield a designation of Roman Numeral I, bilaterally, resulting in a noncompensable rating under Table VII of 38 C.F.R. § 4.85.  Moreover, his September 2009 test results would yield a designation of Roman Numeral II for the right ear and III for the left ear, which would also result in a noncompensable rating under the above rating table.  As the Veteran is currently in receipt of a noncompensable rating for the period prior to September 4, 2009, and a 20 percent rating for the period after that date, he would not benefit from the application of 38 C.F.R. § 4.85(c) at any time throughout the relevant appeals periods.  

d)  Martinak Considerations

The above determinations are based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, both the July 2007 and September 2009 VA audiological examinations briefly discussed the effects of the Veteran's left ear hearing loss on his occupational functioning and daily life.  The examiners collectively noted that, by the Veteran's own admission, his bilateral hearing loss interfered with his ability to run his business and engage in such routine activities as watching television and interacting with his spouse.  Accordingly, the Board finds that both the July 2007 and September 2009 VA audiologists' reports complied with the requirements of the revised hearing examination worksheets, as discussed in Martinak.  21 Vet. App. at 455-56.  Nevertheless, even if one or both audiologist's descriptions of the functional effects of the Veteran's hearing loss disability had been somehow defective, the Board would not find any prejudice to the Veteran as a result of such an omission.  Indeed, the Veteran has (1) alleged no such prejudice and (2) has himself stated on more than one occasion during the pendency of the claim the effects of his hearing loss on his occupational functioning and daily life.  Thus, any error on the part of the July 2007 and September 2009 VA examiners in failing to address the effects of the Veteran's hearing loss disability on his occupational functioning and daily life is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In sum, the Board finds that the Veteran's bilateral hearing loss has not met the schedular criteria for a higher rating at any time since the date of service connection.  Consideration has been given to staged ratings.  However, the Board finds that the Veteran's service-connected disability has been adequately contemplated by the 0 percent rating assigned from March 2, 2006, to September 3, 2009, and by the 20 percent rating assigned from September 4, 2009, to the present.  

In making these determinations, the Boards emphasizes that it has no reason to doubt the sincerity of the Veteran's assertions regarding his bilateral hearing loss.  Indeed, the presence of such hearing loss was a prerequisite for the initial grant of service connection.  Moreover, the Veteran's complaints of progressively worsening hearing loss are reflected in the subsequent higher rating that he has been awarded since that initial grant.  38 C.F.R. § 3.385 (2010).  Further, while sympathetic to the Veteran's lay statements, the Board finds observes that such statements, standing alone, are insufficient to warrant higher ratings for his bilateral hearing loss.  Indeed, the Veteran himself has not been shown to have the requisite expertise to assess the severity of that service-connected disability.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Rather, as explained below, the Veteran's levels of hearing loss, throughout the relevant appeals periods, must be determined by appropriate studies.  38 C.F.R. § 3.385.  In this case, the studies performed denote a noncompensable level of bilateral hearing loss for the rating period prior to September 4, 2009, and a 20 percent disabling level of hearing loss from that date forward.  Accordingly, the Board finds that the Veteran has been adequately compensated for his hearing loss since the date of service connection and his claim for a higher initial rating for that disability must be denied.

Tinnitus

In addition to seeking increased compensation for bilateral hearing loss, the Veteran has filed a claim for a higher initial rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under DC 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit concluded that 38 C.F.R. § 4.25(b) (2010) and 38 C.F.R. § 4.87, DC 6260 (1999-2008) limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for tinnitus and that claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

In addition to weighing the assignment of higher schedular ratings, the Board has considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  However, the Board finds that the regular schedular standards are not inadequate to rate the Veteran's service-connected hearing loss and tinnitus.

The Board is cognizant of the Veteran's complaints that his hearing problems interfere with his ability to work as a salesman.  Significantly, however, the record reflects that he remains employed, manages a staff, and travels frequently between his various office locations.  Moreover, while the Veteran has indicated that he has scaled back his duties, he has not alleged, and the record does not otherwise show, that his self-described semi-retirement is due to his hearing loss or tinnitus.  

For the foregoing reasons, the Board finds that there is no evidence that any of the Veteran's service-connected hearing loss and tinnitus symptoms have resulted in marked interference with employment beyond that contemplated in the schedular ratings that have been assigned during the relevant appeals period.  The Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).

In this case, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's bilateral hearing loss or tinnitus.  Nor does that evidence indicate that either of those service-connected disabilities results in marked functional impairment to a degree other than that addressed by VA's rating schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's hearing loss and tinnitus is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired). In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

IV.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial rating decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Turning first to the Veteran's hearing loss and tinnitus claims, the Board observes that each of those claims arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to those claims.

Next, with respect to the Veteran's psychiatric and digestive disorder claims, the Board observes that the RO sent correspondence in March 2006, July 2006, and June 2010, a rating decision in September 2006, and a statement of the case in October 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudications of the claims in the April 2011 supplemental statement of the case.  

As for the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA treatment records as well as other pertinent evidence.  The Veteran has also been provided an opportunity to submit testimony in support of his claims at a March 2010 Travel Board hearing.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

In this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding federal records pertaining to the issues on appeal.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to those issues.  

Additionally, the Board observes that the Veteran has been afforded VA examinations in support of his acquired psychiatric disorder, hearing loss, and tinnitus claims.  He has not contended, and the record does not otherwise suggest, that his VA psychiatric examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Nor has the Veteran reported that his hearing loss and tinnitus have worsened since the date of his most recent VA audiometric examination.  Hence, a remand is not required solely due to the passage of time since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  

As a final point regarding the duty to assist, the Board recognizes that the Veteran has not been afforded a VA examination with respect to his claim for service connection for a digestive disorder.  However, the evidence of record does not show that any such disorder is related to his active service and, thus, an examination is not warranted with respect to that claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist and that additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a digestive disorder is denied.

Entitlement to an initial compensable rating for bilateral hearing loss for the period from March 2, 2006, to September 3, 2009, is denied.  

Entitlement to a rating in excess of 20 percent for bilateral hearing loss for the period since September 4, 2009, is denied.  

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


